Citation Nr: 1433753	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-39 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for drug and alcohol abuse secondary to PTSD. 

3.  Entitlement to service connection for residuals of a gunshot wound claimed as scars as secondary to major depressive disorder (MDD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1989.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is associated with the claims file.  

In July 2012, the RO granted a claim to reopen and service connection for major depressive disorder (MDD) claimed as depression; therefore, that disability is no longer on appeal.



FINDINGS OF FACT

1. In April 2014 the Veteran specifically withdrew the issues of entitlement to service connection for PTSD and entitlement to service connection for drug and alcohol abuse as secondary to PTSD.  

2.  Affording the Veteran the benefit of the doubt, the satisfactory lay and medical evidence of record demonstrates that the Veteran's residuals of a gunshot wound claimed as scars is related to his active service. 



CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to service connection for PTSD and entitlement to service connection for drug and alcohol abuse as secondary to PTSD have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for residuals of a gunshot wound claimed as scars secondary to MDD have been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran, in a correspondence and also during his Travel Board hearing in April 2014, withdrew the issues of entitlement to service connection for PTSD and entitlement to service connection for drug and alcohol abuse as secondary to PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to these issues. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed without prejudice.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

To the extent that the action taken below is favorable to the Veteran, further discussion of the VCAA is not required.

Service Connection

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected. When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability. In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran states that he has scars as a result of a gunshot wound he inflicted upon himself during a failed suicide attempt made as a result of the loss of his child during service and feelings of worthlessness upon discharge.  The Board has reviewed the evidence of record and concludes that service connection for residuals of a gunshot wound claimed as scars secondary to MDD is warranted.

Service treatment records confirm that the Veteran's wife experienced a stillbirth in May 1989 and that the Veteran was treated for alcohol and drug abuse and diagnosed with depressed mood, suicidal thoughts, dysthymia, and personality disorder. In July 2012 the RO granted service connection for MDD. 

Post service treatment records note the Veteran has been treated for alcohol and drug dependence, depression, and suicidal thoughts. Post service treatment records indicate the Veteran attempted suicide around 1994 or 1995 and was treated for depression for two weeks. 
The Veteran underwent a VA examination in March 2012. The examiner noted the Veteran's reported suicide attempt and upon examination found the Veteran had a circular, flat, hyperpigmented scar measuring 1 cm by 1 cm on his anterior chest just above his right nipple and a horizontal, lineal, thickened, hyperpigmented scar measuring 2.5 cm by .5 cm on his right lateral chest T5 region where a chest tube was placed during treatment for the gunshot wound. The examiner concluded that "there is no way to link the veteran's self-inflicted gunshot wound to his depression without resorting to mere speculation." 
Although the VA examiner did not provide an etiology for the Veteran's gunshot wound, she did confirm the Veteran has scars as a result of the self-inflicted gunshot wound. The Board finds the Veteran's statements regarding his depression and attempted suicide are supported by the record. Thus, the Veteran's statements regarding the reason for his attempted suicide (depression) are competent and credible, and are of significant probative value. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for ulcerative colitis will be granted. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown , 5 Vet.App. 413 (1993).

The Board expresses no opinion on the severity of the disorder. The RO will assign an appropriate disability rating. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 

	(CONTINUED ON NEXT PAGE)







ORDER

The appeal as to service connection for PTSD is dismissed. 

The appeal as to service connection for drug and alcohol abuse secondary to PTSD is dismissed.

Service connection for residuals of a gunshot wound claimed as scars secondary to MDD is granted. 




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


